DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 6, lines 5-6, “the first pole mounting plate” should be --a first pole mounting plate--;
Claim 7, line 3, “the floating panel” should be --a floating panel--;
Claim 13, line 1, “a vehicle side” should be --the vehicle side--;
Claim 13, lines 1-2, “a battery side” should be --the battery side--;
Claim 14, line 1, “the electrical contact end” should be --an electrical contact end--;
Claim 14, line 2, “the electrical contact end” should be --an electrical contact end--;
Claim 14, line 3, “the first high-voltage pole” should be --a first high-voltage pole--;
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,264,762. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent No.11,264,762 is not disclosed a battery side electrical connector using for connecting with a vehicle side electrical connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the Patent No.11,264,762 for better connection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kriiger et al. (4,483,575).
Regarding claim 1, Kriiger et al. disclose an electrical connector including a second mounting seat (a FIGURE A below), a second high-voltage assembly (8, figure 1) and a second low-voltage assembly (20-22), wherein the second high-voltage assembly and the second low-voltage assembly are configured to be inserted through the second mounting seat, the second high-voltage assembly includes a second high-voltage pole (10), the second mounting seat is provided with a high-voltage mounting hole (not labeled), wherein the second high-voltage pole is configured to be inserted through the high-voltage mounting hole, wherein outer wall surface of the second high-voltage pole is provided with a positioning section (pointed at 18, figure 1) which is used to limit the movement of the second high-voltage pole relative to the second mounting seat along axial direction of the high- voltage mounting hole.
Kriiger et al. disclose the claimed invention as described above except for a battery side electrical connector using for connecting with a vehicle side electrical connector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Kriiger et al. to have a battery side electrical connector using for connecting with a vehicle side electrical connector for better connection.

    PNG
    media_image1.png
    319
    496
    media_image1.png
    Greyscale

Regarding claim 2, Kriiger et al., figure 1 shows the positioning section are a protruding annulation, the side wall of the high-voltage mounting hole is provided with a recessing section (the FIGURE A above) which is matched with the positioning section.
Regarding claim 3, Kriiger et al., figure 1 shows the second high-voltage pole includes an electrical contact end (the FIGURE A above) and a wiring end (19), wherein contact surface of the electrical contact end of the second high-voltage pole is a flat surface (a flat surface around a hole).
Regarding claim 4, the second low-voltage assembly includes a second low-voltage pole (20) which possesses an electrical contact end and a wiring end, wherein the second mounting seat is provided with a second low-voltage mounting hole (not labeled) which is configured to be inserted through the second low-voltage mounting hole, wherein the outer wall surface of the second low-voltage pole is provided with a positioning section (the FGIGURE A above) used to limit the movement of the second low-voltage pole relative to the second mounting seat along axial direction of the low-voltage mounting hole.
Regarding claim 5, figure 1 shows the positioning section are a protruding annulation, the side wall of the low-voltage mounting hole is provided with a recessing section which is matched with the positioning section.
Regarding claim 6, the second mounting seat comprises: 
a fixing panel (3, figure 1) used for being in a detachable sealing connection with a first mounting seat (2), and wherein the fixing panel is provided with a fixing panel mounting port (a FIGURE B below); a second pole mounting plate (the FIUGRE B below) being fixed at the fixing panel and is throughout the fixing panel mounting port, wherein the second pole mounting plate used for being opposite to a first pole mounting plate of the first mounting seat (figure 1), and wherein the second high-voltage assembly and the second low-voltage assembly are configured to be inserted through the second pole mounting plate.

    PNG
    media_image2.png
    376
    499
    media_image2.png
    Greyscale


	Regarding claim 10, the battery side electrical connector further includes a second locating component (the FIGURE B above), wherein the second locating component is installed on the fixing panel.
Regarding claim 11, the second locating component further includes a locating sleeve (a slot where the screw is inserted, figure 1) being provided on the fixing panel.
Regarding claim 12, the fixing panel is provided with a second locating mounting hole (a distal end of the locating sleeve), and wherein the locating sleeve is buried and riveted in the second locating mounting hole.
 	Regarding claim 13, figure 1 shows the vehicle side electrical connector comprising a first mounting seat, a first high-voltage assembly (9) and a first low-voltage assembly (11-13), wherein the first high-voltage assembly and the first low-voltage assembly are configured to be inserted through the first mounting seat; the first high-voltage assembly is in a separable floating electrical connection with the second high-voltage assembly.
	Regarding claim 15, figure 1 shows the first low-voltage assembly is in a separable planar electrical connection with the second low-voltage assembly.

Allowable Subject Matter
7.	Claims 7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        12/06/22.
thanh-tam.le@uspto.gov